Citation Nr: 0921719	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  04-33 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for skin 
cancer.  

3.  Entitlement to service connection for scars, secondary to 
the treatment of skin cancer.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1960 to January 
1962 and from January 1965 to January 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs Regional Office (RO) in Portland, Oregon, 
denying the Veteran's claims of entitlement to service 
connection for diabetes mellitus and scars, and denying the 
Veteran's request to reopen his claim of entitlement to 
service connection for skin cancer.  

The Veteran requested and was afforded a Board hearing before 
the undersigned Veterans Law Judge at the RO in Portland, 
Oregon in March 2009.  A written transcript of that hearing 
was prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam 
between January 9, 1962 and May 7, 1975, and was not 
otherwise exposed to herbicide agents, to include Agent 
Orange, during his military service.  

2.  Diabetes mellitus did not manifest during, or as a result 
of, the Veteran's military service.  

3.  The RO's September 2003 decision denying the Veteran's 
claim of service connection for skin cancer was not appealed 
and is therefore final.  

4.  Evidence received since the September 2003 final decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for skin cancer, 
and does not raise a reasonable possibility of substantiating 
the claim.  

4.  Service connection for scars secondary to the treatment 
of the Veteran's nonservice-connected skin cancer is not 
warranted.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes 
mellitus, to include as secondary to herbicide exposure, have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 1154, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309(e) (2008).  

2.  The September 2003 rating decision denying service 
connection for the Veteran's skin cancer is final.  38 
U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.201, 20.302 (2008).  

3.  New and material evidence has been received, and the 
Veteran's claim of entitlement to service connection for skin 
cancer is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).  

4.  The criteria for service connection for scars secondary 
to the treatment of skin cancer have not been met.  38 
U.S.C.A. §§ 1100, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.310, 3.159 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in September 2001 and October 2004 that fully 
addressed all notice elements and were sent prior to the 
initial RO decisions in this matter.  The September 2001 
letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Even though the Veteran was not 
provided with the Dingess requirements (specifically, how 
disability ratings and effective dates are assigned) until 
after the initial adjudication of that claim in a March 2006 
letter, the claim was subsequently readjudicated, no 
prejudice has been alleged, and none is apparent from the 
record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  In any event, because 
the claim is being denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the Veteran.  See 
Dingess/Hartman, 19 Vet. App. at 484. 

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The October 2004 letter 
notified the Veteran of what was required to substantiate his 
claim and informed the Veteran of why his claim was 
previously denied.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  


Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claims for service connection because there is 
no evidence to satisfy the second and third McLendon criteria 
discussed above.  Specifically, there is no evidence 
suggesting that the Veteran suffered an event, injury or 
disease during his military service, and there is no 
competent evidence suggesting that the Veteran's current 
disabilities are associated with the Veteran's military 
service.  Therefore, a medical examination would serve no 
useful purpose in this case, since the requirement of an in-
service disease or injury to establish a service connection 
claim cannot be met upon additional examination.  The Veteran 
was not prejudiced by the lack of VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, VA has obtained the records of the 
Veteran's outpatient treatment with VA.  His private medical 
records have also been associated with the claims file.  
Significantly, VA received notification from the Veteran in 
June 2008 indicating that he had no other information or 
evidence to give VA to substantiate his claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Relevant Laws and Regulations for Service Connection Claims

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as diabetes mellitus, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2008); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by 
affirmative, though not necessarily conclusive, evidence to 
the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), but does not include cancer of the tongue.  
38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval or air service, 
served in Vietnam during the Vietnam era, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin, such as Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  

Furthermore, even if a veteran does not have a disease listed 
at 38 C.F.R. § 3.309(e), he or she is presumed to have been 
exposed to herbicides if he or she served in Vietnam between 
January 9, 1962, and May 7, 1975, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  See 38 U.S.C.A. § 1116(f).  
"Service in Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

Service in the Republic of Vietnam is interpreted as 
requiring service on the landmass of Vietnam. Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525).



Diabetes Mellitus

The Veteran contends that he is entitled to service 
connection for diabetes mellitus type II (hereinafter 
"diabetes").  However, the preponderance of the evidence of 
record demonstrates that the Veteran's diabetes is not 
related to his military service, to include as secondary to 
exposure to Agent Orange or other herbicides.  As such, 
service connection is not warranted.  

Initially, the Board notes that diabetes is a disease that 
has been found to be associated with herbicide exposure.  
38 C.F.R. § 3.309(e).  A Veteran is presumed to have been 
exposed to herbicides if he or she served in Vietnam between 
January 9, 1962, and May 7, 1975.  See 38 U.S.C.A. § 1116(f).  
If there is evidence of herbicide exposure, or service in 
Vietnam, diabetes will be presumed to have been incurred in 
service.  38 U.S.C.A § 1116(a)(1).  

In the present case, the evidence does not suggest that the 
Veteran served in Vietnam or that he was ever exposed to an 
herbicide agent such as Agent Orange.  The Board recognizes 
that the Veteran stated in his May 2001 claim that he flew 
planes into Vietnam during the Vietnam War loaded with Agent 
Orange.  The Veteran reiterated this in an October 2001 
statement.  However, during the Veteran's March 2009 hearing, 
the Veteran testified that he helped load a plane on one 
occasion with bags marked defoliant, rather than actually 
flying a plane into Vietnam.  He admitted he did not know 
whether these bags were Agent Orange or not.  The Veteran 
also made no indication during his hearing that he ever 
stepped foot in or around the Republic of Vietnam.  

VA also requested that the National Personnel Records Center 
(NPRC) perform research to determine if the Veteran ever 
served in Vietnam.  In July 2002, the NPRC responded to this 
request, indicating that there was no evidence found in the 
Veteran's records indicating that he had any Vietnam service.  
This evidence, coupled with the inconsistent testimony 
outlined above, demonstrates that the Veteran did not serve 
in Vietnam.  Since there is no evidence of exposure to 
herbicides otherwise, the presumption of service connection 
does not apply.  

The Board recognizes that the Veteran has claimed that he 
should be service-connected for his diabetes as secondary to 
herbicide exposure.  However, to afford the Veteran all 
possible avenues of recovery, the Board has also considered 
whether the Veteran may be entitled to service connection for 
diabetes on a direct basis.  

The Veteran's service treatment records do not demonstrate 
that he was diagnosed with diabetes during his military 
service.  The records are silent as to complaints of, or 
treatment for, diabetes or elevated glucose levels.  Also, 
according to the Veteran's January 1983 retirement 
examination, the only defect or diagnosis at the time of 
separation was hypertension.  As such, there is no evidence 
to suggest that the Veteran was diagnosed with diabetes 
during his military service.  

Likewise, the evidence does not suggest that the Veteran was 
diagnosed with diabetes within one year of his separation 
from service either.  According to a March 1988 private 
treatment record, the Veteran had no history of diabetes as 
of this time.  Blood work from May 1995 indicated that the 
Veteran had elevated glucose, but no actual diagnosis of 
diabetes was assigned.  A separate May 1995 physician report 
also noted that the Veteran did not have a previous medical 
history of diabetes.  A December 1996 private treatment 
record demonstrates that the Veteran was seen in November 
1996 with complaints of myalgia, and he was noted to be 
diabetic at this time and started on the medication 
glyburide.  Therefore, the first evidence of an actual 
diagnosis of diabetes is from November 1996.  

The Board notes that the Veteran reported in his March 2009 
hearing testimony that he was first diagnosed with diabetes 
in the 1980s by Kaiser Permanente -within approximately one 
year of his separation from active duty.  However, the 
evidence of record suggests that the Veteran did not have a 
history of diabetes prior to at least 1995.  VA requested 
that Kaiser Permanente supply VA with all evidence of 
treatment for the Veteran in March 2002, and the earliest 
record provided by Kaiser was dated 1996.  Finally, in the 
Veteran's original May 2001 claim, the Veteran himself 
reported that he was not diagnosed with diabetes until 1997.  
In light of the medical evidence and lay evidence of record, 
the Board does not find the Veteran's testimony of a 
diagnosis of diabetes in the 1980s to be persuasive.  

Finally, the Board notes that there is no evidence of a 
medical diagnosis of diabetes mellitus until 1996.  This is 
approximately 13 years after the date of separation from 
service.  When considering whether or not to grant a claim 
for service connection, the Board may take into consideration 
the passage of a lengthy period of time in which the Veteran 
did not complain of the disorder at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence regarding diabetes 
for approximately 13 years after separation from service 
tends to establish that there has not been a continuity of 
symptomatology regarding the Veteran's diabetes since 
military service.

In sum, the evidence of record does not suggest that the 
Veteran served in Vietnam at any time between January 9, 1962 
and May 7, 1975, and it does not suggest that the Veteran was 
ever exposed to an herbicide agent, to include Agent Orange.  
Rather, the evidence demonstrates that the Veteran was 
diagnosed with diabetes mellitus more than a decade after his 
separation from active duty.  There is currently no medical 
evidence of record suggesting a possible nexus between this 
disorder and the Veteran's military service, and as such, 
service connection is not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for diabetes mellitus, to include as 
secondary to Agent Orange exposure, must be denied.



New and Material Evidence - Skin Cancer

The Veteran was denied service connection for skin cancer in 
September 2003.  The Veteran did not file a timely appeal of 
this decision and it became final.  In May 2005 and October 
2005, the RO denied the Veteran's request to reopen his claim 
of entitlement to service connection for skin cancer.  As 
noted above, irrespective of the RO's actions, the Board must 
decide whether the Veteran has submitted new and material 
evidence to reopen the claim of service connection for skin 
cancer.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

The Veteran was denied service connection for skin cancer in 
a September 2003 rating decision for lack of evidence 
indicating that skin cancer was incurred in or caused by 
active military service.  Therefore, for the evidence to be 
material in this case, it must address this unestablished 
fact.  

That said, none of the evidence submitted by the Veteran 
since the September 2003 rating decision addresses this 
evidentiary deficiency.  Medical records from April 2003 
indicate that the Veteran was treated for squamous cell 
cancer of the right frontal scalp.  The private examiner 
noted that the Veteran reported having a great deal of sun 
exposure throughout his life.  No opinion was offered 
suggesting that this skin cancer was possibly related to the 
Veteran's military service, or that his only sun exposure was 
during his military service.  

Private treatment records from February 2005 and March 2005 
indicate that the Veteran was diagnosed with squamous cell 
cancer of the left temple at this time.  Again, the Veteran 
reported a great deal of sun exposure throughout his life.  
No opinion regarding etiology was offered and no suggestion 
was made of a possible nexus to the Veteran's military 
service.  While this evidence is in fact new, it is not 
material in that it fails to relate to an unestablished fact 
necessary to substantiate the claim.  The RO did not deny the 
Veteran's claim in September 2003 for lack of evidence 
establishing that the Veteran had a history of skin cancer, 
but rather for a lack of evidence suggesting that skin cancer 
began during, or was caused by, the Veteran's military 
service.  Presently, no such evidence has been received by 
VA.  

The only evidence submitted by the Veteran suggesting a 
connection between his skin cancer and his military service 
is the Veteran's own testimony.  The Veteran indicated in his 
September 2004 request to reopen his claim that his skin 
cancer was caused by sun exposure during his military 
service.  According to the Veteran's original claim of July 
2003, however, he argued that his skin cancer was due to 
Agent Orange exposure.  Finally, according to the Veteran's 
March 2009 hearing testimony, the Veteran alleged that he was 
first diagnosed with skin cancer due to sun exposure in the 
1980s.  The Veteran reported during his April 2003 outpatient 
treatment, however, that he had no prior history of skin 
cancer.  

The Veteran is not competent to offer such a medical opinion 
in this case.  A layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  The 
record does not contain any medical evidence relating the 
Veteran's skin cancer to sun exposure during his military 
service.  

Additionally, the Veteran's belief that his skin cancer 
developed as a result of his military service was already 
made clear in his original claim of July 2003.  As such, the 
testimony of the Veteran linking his skin cancer to his 
military service is not new.  The Board may not reopen the 
Veteran's claim based on this testimony.  

On the whole, none of the competent medical evidence received 
since the prior denial of the claim suggests that the 
Veteran's skin cancer was incurred in service or caused by 
the Veteran's active military service.  As such, it does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of service 
connection for skin cancer remains denied.  



Scars as Secondary to Treatment for Skin Cancer

The Veteran contends that he is entitled to service 
connection for scars that are secondary to his treatment of 
skin cancer.  Service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
However, as discussed above, the Veteran has not been granted 
service connection for skin cancer.  As such, service 
connection may not be established for any disorders that have 
arisen as secondary to the Veteran's nonservice-connected 
skin cancer.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for scars secondary to the treatment of 
skin cancer must be denied.


ORDER

Entitlement to service connection for diabetes mellitus type 
II is denied.  

New and material evidence has not been received, and the 
Veteran's claim of service connection for skin cancer is not 
reopened.  

Entitlement to service connection for scars secondary to the 
treatment of skin cancer is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


